  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,             )
                                   )
     Plaintiffs,                   )
                                   )          CIVIL ACTION NO.
     v.                            )            2:14cv601-MHT
                                   )                 (WO)
JEFFERSON S. DUNN, in his          )
official capacity as               )
Commissioner of                    )
the Alabama Department of          )
Corrections, et al.,               )
                                   )
     Defendants.                   )

        PHASE 2A ORDER ON SUICIDE PREVENTION JUDGMENT

    The parties having agreed to the following in open

court    on    December    6,   2019,   it    is    ORDERED    that   the

court’s Phase 2A Remedial Judgment on Immediate Relief

for Suicide Prevention (doc. no. 2526) will go into

effect    on    December    13,   2019,      immediately      after   the

expiration of the stay, see court orders (doc. nos.

2569, 2507 and 2608), if the parties do not reach an

agreement       before     that   date       that    their     proposed

suicide-prevention         stipulations        (doc.    no.     2601-1)
should go into effect as an enforceable order under the

PLRA.

    DONE, this the 9th day of December, 2019.

                        /s/ Myron H. Thompson
                     UNITED STATES DISTRICT JUDGE
